Citation Nr: 1637286	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  09-45 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an obstructive lung disease to include chronic obstructive pulmonary disease (COPD) and bronchial asthma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently transferred to the RO in Oakland, California.

In October 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

In December 2014, the Board remanded the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b).

The Veteran seeks service connection for an obstructive lung disorder to include bronchial asthma and COPD.  It is uncontroverted that the Veteran entered service with preexisting asthma.  History of asthma is noted on the Veteran's service induction examination dated in September 1966.  It was noted that he had no verified attacks and that, after attempting to verify illness claimed during the pre-induction examination, the Veteran was found fit for service.  Service treatment records (STRs) document that the Veteran presented for asthma complaints on multiple occasions between 1968 and 1969.  It was noted that dust bothered the Veteran.  

STRs show that the Veteran hospitalized for asthma with bronchitis for 6 days in November 1967, but his profile remained unchanged and he was returned to duty.  He presented for asthma attacks in August 1968 after his discontinuing a medication (Tedral) 10 days earlier.  He presented on June 19, 1968 with complaint of asthma; he had run out of medications and wanted renewal.  He presented on June 26, 1968 with complaints that he wakens with coughing; the diagnosis was mild bronchial asthma.  He presented on July 18, 1968 for breathing trouble; the impression was acute bronchial asthma and medications were adjusted.  He presented on July 20, 1968 with an acute asthma attack; it was noted that the Veteran had only taken his medication intermittently and he was advised to take medications as prescribed.  He presented again on July 30, 1968 for an asthma attack after running; he was treated and released.  An April 1969 chest x-ray was normal.

Service separation examination dated in April 1969 reflects normal clinical evaluation of the lungs and chest.  On the history part of that examination, the Veteran denied that he had ever been rejected for military service because of physical, mental or other reasons.  The Veteran noted a history of asthma.  The examiner, who was not a medical doctor, commented that the Veteran had a history of asthma and had occasional attacks of "allergic bronchitis-EPTS service aggravated."  The Veteran reported that he was in "good health."  He denied a history of shortness of breath, pain or pressure in chest, and chronic cough.

Because STRs show an worsening of symptoms of asthma in service, whether due to non-compliance with medication or other reasons, and considering that the applicable law requires clear and unmistakable evidence to rebut the presumption of aggravation (where the pre-service disability underwent an increase in severity during service), the Board finds that remand is necessary for a medical opinion.  A medical opinion should address whether this matter.

Accordingly, the case is REMANDED for the following action:

1. The 2015 VA medical opinion should be returned for an addendum.  After careful review of the record, to include the STRs and post-service treatment records, the examiner should indicate whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran's asthma was not aggravated in service beyong its natural progress.  

The claims file must be reviewed and noted in the report.  A complete rationale for the opinion is required.  The physician should specifically consider the favorable medical opinion of Dr. AH, who opined that the Veteran's STRs document aggravation of pre-existing asthma.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2. After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

